Citation Nr: 1504763	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issue of issue of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, was raised by the record in the October 2014 hearing testimony but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA examination in February 2011.  He testified at the October 2014 Board hearing that his coronary artery disease has worsened since then.  As such, VA is required to afford a contemporaneous VA examination to assess the current nature, extent and severity of the Veteran's coronary artery disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.   

The Veteran testified that he receives private treatment from Dr. Liu.  The record contains treatment records from Dr. Liu through March 2010.  The Veteran also testified that he receives VA treatment in New Jersey.  The duty to assist requires that VA make reasonable efforts to obtain treatment records that the claimant identifies.  38 C.F.R. § 3.159(c) (2014).  Therefore, on remand the RO must obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA New Jersey Health Care system.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his coronary artery disease symptoms, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim, including records from Dr. Liu/Monmouth Cardiology Associates since March 2010.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected coronary artery disease, status post myocardial infarction.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should discuss the impact of the coronary artery disease on the Veteran's ability to work.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





